                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

JOHN FAIRCHILD and SUSIE                            §
FAIRCHILD, individually, and as                     §
Independent Administrators of, and on               §
behalf of, the ESTATE OF KELLI                      §
LEANNE PAGE and the heirs-at-law of                 §
KELLI LEANNE PAGE,                                  §
                     Plaintiffs,                    §
                                                    §
v.                                                  §             Civil Action No. 6:19-cv-29
                                                    §
CORYELL COUNTY, TEXAS;                              §
STEVEN RUSSELL LOVELADY, and                        §
WESLEY HARLAND PELREY,                              §
                Defendants.                         §



                                   INDEX OF EXHIBITS

Exhibit A: Affidavit of Sheriff Scott A. Williams – Business Records

Exhibit B: Affidavit of Sheriff Scott A. Williams – Video of October 8, 2017 Incident

Exhibit C: Affidavit of Steven Russell Lovelady

Exhibit D: Declaration of Desmond Dents

Exhibit D: Affidavit of William Ray Jennings, Jr.




Defendant Lovelady’s Motion for Summary Judgment based on Qualified Immunity            Page 14
EXHIBIT A
                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION

JOHN FAIRCHILD and SUSIE                                     §
FAIRCHILD, individually, and as                              §
Independent Administrators of, and on                        §
behalf of the ESTATE OF KELLI                                §
LEANNE PAGE and the heirs-at-law of                          §
KELLI LEANNE PAGE,                                           §         NO. 6:19-CV-29
                                                             §
             Plaintiffs,                                     §
v.                                                           §
                                                             §
CORYELL COUNTY, TEXAS; STEVEN                                §
RUSSELL LOVELADY; and WESLEY                                 §
HARLAND PELFREY,                                             §
                                                             §
           Defendants.                                       §


      TABLE OF CONTENTS TO AFFIDAVIT OF SHERIFF SCOTT A. WILLIAMS


     1. April 12, 2017 Booking Record of Kelli Page ................................. CoryellCty0000254-55

     2. Jail Record of 2017 Prescriptions of Kelli Page ...................................................... 229-230

     3. E-mail Referencing Separation Cell from September 12,
        2017 to October 8, 2017......................................................................................... P-000708

     4. October 7, 2017 Incident Report ........................................................ CoryellCty001149-54

     5. Excerpt from Jail Policy Manual, Cell Extraction ................................... CoryellCty000823

     6. Jail Division Order: 025-JOC ............................................................ CoryellCty000734-35




                                                                                                                 PAGE 3 OF 3

1185392.v1
010-8829-6224/1/AMERICAS
ATTACHMENT 1
                           CORYELL COUNTY SHERIFF'S OFFICE
                           510 LEON S F., GATES'VII,LE, TX - 76528
                           Phone (254) 865-7201
                           Fax (254) 865-7774




                                         DETENTION - BOOKING REPORT
                                                                                                                                                                 PAGE:I
1 ARREST NO:            217051?.                    NAME: PAGE, KH 1.1 LLANNE                                                                                     ~~~

  SO NUMBER:            2120709                   SEX : E             SSN : XXX-XX-XXXX                              DOB:       02/20/! 971            AGE : 46

  BIRTHPLACE:            KANSAS                DOB STATE:             TX             RESIDENCE:                      NO             STATE NO.: 50058969

  ALIAS OR NICKNAME(S) :

 ADDRESS: 307 SOUTH 5TH STREET                                         ZIP CODE: 76528                                 STATE: TX                CITY : GATESVILLE

 HOME PHONE:             (254) 679-6607       DL NO. :          24357516                       DL STATE:                  TX           DL CLASS:             C

 DL EXPIRES:            02/20/2013           OTHER ID:                                           FBI NO:             II0367FB7                GANG: NONE

 RACE:          WHITE           BUILD:     MEDIUM                 CITIZENSHIP:                 UNITED STATES                        RELIGION:          CHRISTIAN

 MARITAL STATUS:                WIDOWED              HEIGHT:           5.7                WEIGHT:                 201.0             SKIN TONE:         LIGHT BROWN

 HAIR COLOR:             BLONDE               HAIR LENGTH :                LONG                            EYE COLOR : HAZEL EYES

 S.M.T. :
| EMERGENCY CONTACT INFORMATION                                                                             ""___ “...                         ~

 NAME: FAIRCHILD, JOHN
 ADDRESS: 201N I9TH STREET                                            ZIP CODE: 76528                                 STATE: TX                CITY : GATESVILLE
 RELATION:          FATHER                           HOME PHONE: (254)206-0232
 PHONE CALL(S) MADE:                       I. N/A                                      2. N/A                                             3. N/A
[~ICM PI .OVER ,S( IIOOI.                      _'    '     ""                ............................................ 7     _     _____________ ____________

 NAME: UNEMPLOYED
 ADDRESS:                                                             ZIP CODE :0                                     STATIC: TX               CITY:
 WORK PHONE: N/A                                  OCCUPATION:              RETIRED
|~B66KING~DATE :            W\im\i            TIME : 07:58:02                       ARREST DATE :                        04'! 1/2017 _         TIME : 07:43:00~'

 WHERE ARRESTED:                GATESVILLE                                             HOW ARRESTED:                           Warrant
 ARREST AGENCY :               CCSO                                               ARREST OFFICER :                            NIX
 BOOKING OFFICER:               LOVELADY                                         SEARCHING OFFICER:                                 LOVELADY
 RESPONSIBLE COURT:                    52 ND DIST. COURT                         WEAPON:                                                  CELL:        IIA
CLASSIFICATION:                                      WAS DRUNK :             NO            CURSED: NO                          SPIT ON/AT OFFICER:                  NO
WAS DRINKING:              NO          RESISTED ARREST:              NO           UNDER THE INFLUENCE :                                  NO
 EXPECTED RELEASE DATE:                     N/A                                     ACTUAL RELEASE DATE :                                N/A
SENTENCE LENGTH :                  0                SENTENCE:          0                           HOW RELEASED:
RELEASED TO :            N'A                                          RELEASED BY :

•INVOLVED VEHICLE / FACILITY

YEAR:       0              MAKE & MODEL:                                              STYLE:                                          COLOR:
                                                                                                                                                                          u
LICENSE NO. :                                            STATE: TX




                                                                                                                                                       CoryeSIC!y000254
                     CORYELL COUNTY SHERIFF'S OFFICE
                     510 LEON ST.. GATESVILLE, TX - 76528
                     Phone (254) 865-7201
                     Fax (254) 865-7774



                                  DETENTION - BOOKING REPORT
                                                                                                                  PAGE:2

   CHARGES

   CHARGE CODE:      35990002           CHARGE DESC.:       MAN DEL CS PG 1 >=IG<4G

   CHARGE DATE:      04/12/2017         STATUTE CODE:       HSC 481.112(c)     CHARGE LEVEL:       F3

   DISPOSITION :    HELD                                                      DISPOSITION DATE:         N/A

   WARRANT NO. :     F3177431                 ISSUING AGENCY :    CCSO

   BOND:    0.00             FIVE:    0.00

   AVAILABLE CHARGE COMMENT:                 SEE JP


   CHARGE CODE:      35990003           CHARGE DESC. :      MAN DEL CS PG 1 >-4G<200G

   CHARGE DATE:      04/12/2017         STATUTE CODE :      HSC 481.1 12(d)    CHARGE LEVEL:      P3

   DISPOSITION :    HELD                                                      DISPOSITION DATE:         N/A

   WARRANT NO. :     F3177432                ISSUING AGENCY :     CCSO

   BOND:    0.00             FINE:   0.00

   AVAILABLE CHARGE COMMENT:                 SEE JP


   CHARGE CODE:      00000000           CHARGE DESC. :      FTA-DRIVING WHILE INTOXICATED 2ND (LLANO)

   CHARGE DATE:      04/12/2017         STATUTE CODE :      PC 00.00           CHARGE LEVEL:      <NONE>

   DISPOSITION:     HELD                                                      DISPOSITION DATE:         N/A

   WARRANT NO. :     17076                   ISSUING AGENCY :    LLANO CO

   BOND:   0.00              FINE:   0.00

   AVAR ABLE CHARGE COMMENT:                 SEE JP


   CHARGE CODE :     00000000          CHARGE DESC. :      FTA-DRIVING W/L1C INV W/PREVCONV (1 .LANO)

   CHARGE. DATE :    04/12/2017        STATUTE CODE :      PC00.00             CHARGE LEVEL :     <NONE>
   DISPOSITION:     HELD                                                      DISPOSITION DATE:        N/A

   WARRANT NO. :     17077                   ISSUING AGENCY :    LLANO CO

   BOND:   0.00              FINE:   0.00

  AVAILABLE CHARGE COMMENT:                  SEE JP


  CHARGE CODE:      00000000            CHARGE DESC. :      CPF-HX.SPIRED DRIVERS LIC(LLANO)
  CHARGE DATE :     04/12/2017          STATUTE CODE :      PC00.00           CHARGE LEVEL:       M*

  DISPOSITION:      HELD                                                      DISPOSITION DATE:        N/A

Y^WARRANT NO. :     031432209                ISSUING AGENCY :    LLANO CO

  BOND:    0.00              FINE:   0.00

  AVAILABLE CHARGE COMMENT:                  SEE JP
                                                                                                       ...... O)ryellC!y0(10255
ATTACHMENT 2
229
                                                                                                                          NKDA
           MEDICATION ADMINISTRATION RECORD


                                                                                                                                            •___________________________________ J
   '           . PAR0XETINE20MG                       t 2 ft                                                                                 15 IS 17 15 ■!9 *0 < 1 22 c3 7** 95 20 27 23 23 30 3H
                                            AM                                  <1 s s 7 ■3 3 16 n 12 .13 M
                 TAKE ONE 0 DAY                      "T 2 3                     4 5 S 7 8 O 10 n 19 13 14                                        15 15 17 18 13 2ft 21 22 n 21 25 23 27 2S 29 30 3lj
                 5/5/2017                               2 3                     4 ,5 £ 7 3 3 10 71 12 13 14                                      15 16 17 18 13 20 2*i sa 23 2d 25 25 27 53 23 30
                                                      1   3                     4 5 £3 7 3 9 10 11 12 13 14                                      15 16 17 IS 19 2d 21 22 2-. 21 25 II 27 SBJ9 30 31
  SPIRONOLACTONE 25 MG BID                                     2 2              4 5 5 “                    0                                14 1? 1 A V*         19 19 7.0 21 22 23          ;jd     ill    27 23 20 30
                           AM                            1                                                       9   to 11 12 13                                                                                           il
  6/3/2017                                                     2        3       .1 3 s 7                   3     9 10 11 12 13 14 15 16 17 13 19 ,20                          21 22   23     54    25 25 37 ii 29 30 31
                                                          I    P        3       4- 3 6 7                   3     9   10 11         7c   13 i-T 15 1 S 17 13 13 2Q 21 22 23                   24    361.16 27 2Q 20 20
                                                                                                                                                                                                                      il
                                            PM           1     2        a       4    5    6        7       B     s 1a 11 12 13 14                15 16     17 13 19 20 21 22 23 24 125EL 27 28 29 30 ii

 BARVEDILOL 6.25 MG TAKE
                                            AM        1        2 3              ,!   5    S        7       3     9 10 11 12 19 ■U 13 16 }7 1 V 19 2G 21 22 23 24 2$ 25 27 iil 39 30 li
 THREE BID 6/5/2017                                       I    2 3              a    5    fi       7       a     3 10 11 12 13 14 15 IS 17 13 19 2G 21 22 23 74 2S 23 2T 23 29 30 21
                                                      1        2        3       il   3    3        7       3     2 10 n 12 13 14 7 5 !$ 17                           12 29 21 22 23 24 25 25 27 23 2S 30 il

                                            PM        T        2 3              4    5    6        7       6     3 id 11 12 13 14 15 16 17 18 13 2(5 Z1 2Z 23 24 25 26 27 33 39 30 31

 VIELOXICAM 7.5 MG TAKE ONE
                            AM                        T       Ll     3          £    5    G        7 ,3              10 11 12 13 14 15 15 17 13 19 20 2) 22 23                                     95 2S 27 23 39 30 il
 DAM                                                  1        s     3          4                  7             9 10 11 19 13 14 15 16 17 13 15 20 21 22 53 24 25 2G 27 25 29 30 il
                                                                                     5    6                S
 3/3/2017                                                 t    2     3          4    5    6        7   5         9 10 II 12 ?3 14 15 IS 17 13 1ft 70 21 22 23 7.4 25 25 27                                      O li 50 51
                                                      1        ?.   3           a c       5    7       8 e           TO 11 12 13 14 15 16 17 13 19 20 21 22 28 24 25 25 27 .23 29 30 31
                                                                                                                                                                                                                                a
 -ACULOSE 30 CC BID                                                                                                           n                       18        ‘1 h 19 ALi   21 22 23 24 25 23 27 23 29 30 il
                                            AM        1        2    3       4        S    G        ?1*           9 10              12 13 14 1.0            17
 5/3/2017                                                                                      7 | a                          n
                                                                                                                         12 13 14 15 18 17 15 19 20 21 22 23 S4 25 86 27 23 li 30 il
                                                      1       LL    3           4    5    6
                                                                                               7 j 3
                                                                                                                 9 10
                                                      1 L           c       4        ■3   6                      3 10 11 12 13 14 15 IS 17 13 13 20 21 [2fj 23 £4 25 26 27 23 2S| 20 il
                                            PM        1             3       <1       5    6    7 | B             9 10 11 12 13 14 15 16 17 13 19 20 21 '22 23 241 251 26 27 iS 2sl 3D 31

       -       NORTRIPTYLINE 10 MG                    1        2    3       4        3         7       3             10 11 12 13 14 15 f G 17 15 19 20 21 '■.n 23 24 25 05 27 li li 20 il
                                                                                          5                      9
           *   TAKE ONE Q PM                          T        2    3       4        5    A    7       a         9 10 11 12 13j 19 15 1G 17 1S 19 20J 21 22 23 24 23 26 27 90 29 30 31
               6/3/2017                               1        2    3       4        5    6    7       0         g 10 11 12 13 74 15 15 17 13 IS      2!
                                                                                                                                                         JVS £3 24 25
                                                                                                                                                                      2B 27 20 23 30 31
                                            PM       1         2    3       4        S    6    7       3         9 10 11 12 13 14 13 16 17 13 15 2D 21 22 23 24 25 25 27 22 2S 30 31

 LASIX 40 MG TAKE ONE DAILY
                            AM                       1         2    3       4        5    s    7       0         9 10 11 12 13 14 15 IS 17 1ft 13 20 21 22 25 24 25 26 2?
                                                                                                                                                                                                              li li 30 il
 10/5/2017                                           1         2    3       <1       s    6    7       £         9 10 11 12 13 14 ■is 16 17 13 13 20 21 22 23 24 25 26 27 88 29 •30 31
                                                     1         2    3       A        3    c    7       5         9 10 11 12 13 ill IS 16 17 16 19 ?.f! 31 22 23 24 25 25 27 23
                                                                                                                                                                               li 00 il
                                                     1         2    3       4        5    E    7       s         9 10 11 12 13 14 IS 16 17 19 13 20 21 22 23 PA 85 26 27 25 29 30 31

POTASSIUM 20 MEQ. TAKE                                                                                      J£ jm 11 13
                                            AM      h JL            3       4        5    6    7
                                                                                                       JL        9                          14! isl IS 17 13  20
                                                                                                                                                                 31 22 23 2-1 25j 25 27 28 29
                                                                                                                                                                    H                                                 3Q 31
DNE DAILY                                           LL                                                  8                                        is
                                                                                                                                                  16 17 13 li 20 il 22 23 24 2S| 26 27 23 29
                                                              7.
                                                                    JL      4        5    s 7               IL 11 12 13
                                                                                                                 9                          14                                                                        30   21
10/5/2017                                           h 2 3                   4        5    5    7       3 n 12 21 11.13                     14. J5 16 17 1o li 20 il 22 23 il 25} 26 27 23 29                          30   11
                                                                                                                                        13 14 15 13 17 IS 19 20 21 i6J0
                                                                                                         s'       12'
                                            .      11 T a                   4        T    5    7       6             10 11                                           »*1 23 £4 2S| 20 27 28 23                        30 31


                                                       1    3 A rk 5 7 c £l io| 22. 12M3I 14 | 15 1G]l7 10 13 sol.2ljZP iiT24 Ls 26                                                                           li.29 ■30131
                                                      ]T il 4^T[il 7 2liio;11             14 '2l"isi‘17 18 19 .20 2Vl£2 23:2'4125 ZS                                                            27 :28 :2D ,30 31
                                                                                                                                  S

                                                                                                                                       r~
                                                                                                                                       CO
                                                                                                                                  I1




                                                                                                                                                                                                             0 G j 31
                                                       i JL 3 4 3 JL 7 O 2 10 n 12[l3| 21.is'16 17 IS 19 :20 :ElL22 :•a ]24 23 :ZG                                                              27 :?.Q 29 .
                                                    [ 7| 7|        6 "             illTa'14 '15,'lsil7|-IS|19|:

                                                                                                               mmIQf m
                                                                                                                                                                         30 iZij;      M|jS                  gojiT]
                                                                    3       4        5         7       a       9 ■10 11                                                         n. 23 ;     ze :27 :28 :20\.
                                            EBKOs3S
                                                              allS          jHEISS:                                               BESS
                                                                                                                                                                         si  M   3
                                                                                                                                                                                      i         m
                                                                                                                                                                                                     i
                                                                                                                                                                                                    1SIjSSE


CHARTING .gop       OCTOBER        2017         [through
Pltyslclsn        DR. PETTIT                                                                                          Telephone No.                                                                 Mecficai Record No.
AIL Physician                                                                                                         AH. Telephone
Allotgtes
               NKDA                                                                                                   ReDaDHIteltvs
                                                                                                                      Potential


   jn03l3
  Medicaid Numbor         Medicare Number                     Complete'Entries Checked-                                                                                   -   . .   "‘•'■r              .   y ■;/*/
                                                              Bk                                       ■              ■                - ’7 -                   Tills:                                           ’ '"li
                                                                                                           Be*            Rcom
 RESIDENT        PAGE, KELLI                                  DDB'2/20/1 971                                                                          r                                            fe
                                                                                                                          '



                                                                                                                                                                                                    230
ATTACHMENT 3
From:              Lt. Karen Porter {CORYELL COUNTY JAILADMINISTRATOR}
To:                Wendv Wisneski
Subject:           RE: Kelli Page
Date:              Wednesday, October 11, 2017 4:03:57 PM



She was on regular checks, 30 mins, and she was checked on within the 30 min time limit. She was in
separation from Sep 12,2017 to October 8, 2017. She was housed W-2 before going to separation.
The altercation happened in separation cell as well on 10/07/2017.


Lt Porter


From: Wendy Wisneski [mailto:wendy.wisneski(a>tcjs.state.tx.us]
Sent: Wednesday, October 11, 2017 3:42 PM
To: Jackie Benningfield; Lt. Karen Porter {CORYELL COUNTY JAILADMINISTRATOR}
Subject: RE: Kelli Page

Good afternoon, Lieutenant.


After my initial review of the paperwork submitted, I have some additional follow up questions:


Based on I/M Page's assignment to a Sep cell, what type of observation was she on, and how often
was she to be observed? How long had she been housed in Sep? Where was she housed prior to
Sep? Was she housed in Sep because of the incident that occurred on 10/7/17, where she was in an
altercation with officers, or did that altercation occur in Sep as well?


Also, if you could please provide I/M Page's booking sheet, I would appreciate it.


Thank you in advance.



Wendy Wisneski
Critical Incident Inspector
Texas Commission on Jail Standards
P.O. Box 12985
Austin, TX 78711
512-463-8081 office
512-799-6648 cell
wendy.wisneski@tcis.state.tx.us




From: Jackie Benningfield
Sent: Wednesday, October 11, 2017 3:00 PM
To: Lt. Karen Porter {CORYELL COUNTY JAILADMINISTRATOR} <kporter@sheriff.co.corvell.tx.us>
Cc: Wendy Wisneski <wendv.wisneski@tcis.state.tx.us>
Subject: Kelli Page



                                                                           Fairchild v. Coryell County
                                                                                     P-000708
ATTACHMENT 4
                                                             Coryell County Jail
                                                             Use of Force Report
                                                                UOF #______________

                                                    Employee Participant Statement

                                                          I. INCIDENT OCCURRED                                            /-

 A Use of Force was used on (date/time); i0-07-20.I7

 B. Location where Use of Force occurred: Separation cell ft 4

                                                                II. STATEMENT
 Instructions
          Complete Sections n. through e., cliccldng and completing oil flint apply In each section;
          Then at Section f., In as much detail as possible, describe what happened before, during and after the incident
                  occurred, including:
                      -Time (or approximate time) of incident
                      . Name of each offender involved
                      - Name and ranli/tltle of each employee Involved; and
                      - Description of injuries received, if any.


                                                       tp/           Lent
 a. Statement of employee (Name printed):
                                                                                       i   ~s
b. Where did the use of force occur? (Give specific location far each one checked)
          Cell seperation cell H4                                                 □ Runs        ___
      □ Dayroom: Cel!__                                                           □ Seg/Soi____
      □ Dayroom: Dorm                                                             □ Showers ___

      □ Dorm _________                                                            □ Staff Office

     □ Hallways _____                                                             □ Work Aren

     □ Infirmary_____                                                             □ Yard______

     □ Kitchen_______                                                             D Other ___

c, III describing offender behavior, specify tvlticli offcndcr(s) and whether 11 occurred before nr during lltc use of force incident.
    Before During                                                                                   Offender Namc(s)
     □       m    Assaulted Ofriccr(s) with weapon unknown liquid                               Page, Kelli Leanne
      □          □       Attempted to assault Officer with weapon
      □          □      Attempted Escudo                                                                                         .................................
      □          □      Attempted to kick Officer(s)
      □          IS     Displayed abnormal behavior pa[>e, Kelli Leanne
      □          □      Fought with other offender
      □          □      Kicked Offlcer(s)
     □           □      Physically threatened Officerfs)
     □           El     Refused to obey written/verbal orders PAGE, kELLI
     □          □       Refused to perform proper hygienic care ............                                                                ...............
     □          □       Refused to take medication
     □          □       Shoved, pushed and /or grabbed Officerfs)
     □          □       Struck Officerfs) with unknown Liquid Page Kelli Leanne
     □          □      Swore at Officer
     □          □      Verbally threatened Officerfs)
                □      other (Specify) • planned assault waited for officer to open food slot and assaulted with unknow Liquid



                                                                                                                                               CoryellCty001149
   cl. Describe your acllons (If more Ilian one offender noted In Section b. Identify against which offender your action was taken):
      IS    Shoved or pushed offender after using chemical agents secured offenders right arm and placed against cell wall
     13     Used reslraining holds on      secured offender by right wrist and placed against cell wall_______________________
     3       Used restraining devise(s) on placed hand restraints on offender___________________________________________
                If so. what type; Date/time used; Date/ttmes of relief hand restraints_____
     □       Struck offender with list or open hand_______________________________
               If so, how many times?_____________ What part of the body was struck?
     □       Kicked offender       ___      ____           _____      ____________________
             If so, how many times?                       What part of the body was struck?
     □      Used Riot Baton on___
             If so, how many times was offender struck?              What part of the body was struck?
     3      Used chemical agents on Page ,Kelli Leanne
             If so, what type and how much? Saber Red Crossfire 1.5 oz stream spray 2 second burst
     □      Used deadly force against________________________________________________________
             If so. describe firenrm/ammunitlon used; give manufacturers serial number; How many rounds fired?
     □      Other (Explain);
  e. Why was force used?
     □ Controlling group disturbance .                                             □ Response to stopping fights........... .................

    □ Enforcing orders         _________                                           0 Self-defensive Response Page .Kelli Leanne
    □ Medically-ordered treatment _                                                □ To prevent escape attempt ______________
    □ Response to aiding staff                                                     3 Other (Specify)       ■3iTtr.i<r cttMh-oid I? mujjt afTUcr   sp--»vyfl a c. to fii* coof-'Q


 f, Prior to implementing force, did you do any of the following:
     ft-S NO                                                                                            If no, explain why;
      3 □
      3 □
      3 □
     3     □ Request additional staff/ ____________________
     □     3 Request a video camera? NX.)Nh AVAILABLE
     3     □    Use restraining deviccs(s)?
 g. Written Statement;

 On 10-07-17 @11:34 am I cpI Lovelady was picking up trays from the after noon meal when I came to s-4 i opened the food slot
 door 1 took the tray out when I put it on the cart I turned to close the food slot door inmate page Kelli reached out with a bottle of
 unknown substance and began to squirt it all over the left side of my body including my face. I then sprayed inmate page Kelli
 with a short burst of chemical agent, I then ordered inmate page to turn around and be cuffed. Inmate page refused I then opened
 the door with Officer Washington placed inmate page on the wall and placed handcuffs and escorted to booking desk she was then
 placed into the restraint chair for her safety and safety of staff.




                                                                                            Attach Continuation pagc(s), if needed]

                                                            HI ACKNOWLEDGMENT

To the best of my knowledge, the information submitted in tin's participant statement is complete and nocurate.

CPLIovelady____________       __________________________                      CPLiovelady___________________
                 nine (print full name)                                                                    RankAide


                                                                              10-07-17
                                                                                                               Date

                                                                                                                                                          Corye!ICty001150
                                                            Use of Force Report
                                                               UFO U_______
                                                             Witness Statement

                                                        I. INCIDENT OCCURRED
 a. Use of Force was used on (date) 10/07/2017 1I34
 b. Location where Use of Force occurred: SEPARATION CELL #4

                                                               II. STATEMENT
 a, Statement of. Washington,              tyrell     325                                                       jailer
                                     (Numc primed)                                                              (Rank/Tide)

b. Instructions: In as much detail as possible (eg., lime Use of Force occurred; mime of each employee mid offender involved, ifkiioivn, etc,),
describe what you witnessed.
 ON THE TIME AND DATE STATED ABOVE, 1 OFFICER WASHINGTON ASSISTED CORPORAL LOVELADY WHEN
HE RADIOED ME ABOUT NEEDING ME AT SEPARATION 4 FOR A SITUATION WITH INMATE KELLI PAGE. AS 1
WAS APPROACHING THE SCENE, 1 OBSERVED THE HALLWAY FLOOR IN FRONT OF SEPARATION 2 AND FOR
WAS COVERED IN LIQUID AND CPL. LOVELADY WAS SOAKED WITH SOME SORT OF LIQUID AS WELL. I
OBSERVED CPL. LOVELADY HAD MIS OC SPRAY OUT AND THE FOOD SLOT OPEN. CPL. LOVELADY ADVISED
CONTROL TO OPEN S4’S DOOR ONCE I ARRIVED. ONCE OPENED, CPL. LOVELADY AND I ENTERED S4 AND CPL.
LOVELADY BEGAN GIVING COMMANDS FOR INMATE PAGE TO PUT HER HANDS BEHIND HER BACK. PAGE WAS
GIVEN MULTIPLE ORDERS TO PUT HER HANDS BEHIND HER BACK AND MANY OPPORTUNITIES TO COMPLY.
AFTER THE 3RD ATTEMPT, CPL. LOVELADY PROCEEDED TO WRIST LOCK INMATE PAGE'S RIGHT ARM AND PUT
HER AGAINST THE WALL AND PUT HANDCUFFS ON HER. CPL. LOVELADY ESCORTED INMATE PAGE TO THE
FRONT AND I STRAPPED INMATE PAGE FNTO THE RESTRAINT CHAIR. ONCE RESTRAINED, I BEGAN TAKING
PICTURES OF INMATE PAGE AND THE BOTTLE OF UNKNOWN LIQUID THAT CPL. LOVELADY IDENTIFIED THAT
INMATE PAGE USED TO SPRAY HIM. BETWEEN THE TIMES OF 1140-1150 CPL. LOVELADYADVISED HE WOULD
BE 10-6 UP FRONT FOR A MINTUTE. DURING THIS TIME, I BEGAN TO TAKE ALL OF INMATE PAGE'S ITEMS FROM
THE CELL AND HAD THE PORTER MOP AND DISINFECT THE CELL. I THEN PROCEEDED BACK TO THE BOOKING
AREA WHERE CPL. LOVELADY RETURNED AND ADVISED T1IAT HE NOTIFIED LT. PORTER AND OFFICER
DEPUTY DAYTON. CPL. LOVELADY ALSO ADVISED THAT HE WAS GOING TO BE ENROUTE TO Ti IE HOSPITAL
AND THAT INMATE PAGE WOULD NEED TO BE TAKEN TO GET CHECKED OUT AS WELL. AT 1400 DEPUTIES
HOLDER AND EDGE REMOVED INMATE PAGE FROM THE RESTRAINT CHAIR AND PLACED HER IN CUFFS AND
LEG IRONS TO BE TRANSPORTED TO CORYELL MEMORIAL HOSPITAL. NO FURTHER.




                                                       III. ACKNOWLEDGMENT
l’o Hie   best   of my knowledge, the information submitted            is   complete and accurate.
                   jj
                 ,y{/(                              _____________                  ________________10/07/2017
                              Signature                                                                    Date

                                                                        4
                                                                                                                                        CoryellCty001151
Use of Force Report
   UFO//_______
 Witness Statement




                      CoryellCtyOOl 152
                                                            Use of Force Report
                                                  Offender Participant Statement
                                                        I, INCIDENT OCCURRED

  A. Use of Force was used on (date/flme):,

  B. Location where Use of Force occurred:
                                                                                        ^4-
                                                              II. STATEME

  Instructions
    ♦ Complete Sections a, through c,, cheeking and completing all that apply in each section;
    * Then at Section d.. In as much detail as possible, describe what happened before, during and after the incident occurred, including;
                       ■ Time (or approximate time) of incident        .—
                       ■Name and rank/title of each employee involved; and

  n. Statement of offender (Name printed):


  i), Where did the use of force occur? (Give specific location for each one drecljeri)
             Cell   <3

- VI s  navrnrmv   f
        Dayroom: Cell_
   ____ Dayroom: Dorm.
        Dorm _
                                2
        Hallways.
 □      Infirmary,
 □           Kitchen

 c, III describing offender behavior, specify which offemlcr(s) mid whether It occurred before or during the use of force incident
 Before During                                                          Before During
   n     CD Assaulted OlTicer(s) with weapon______________________ Cl!           CD Refused to obey written/verba! orders.________
  D      D Attempted to assoult Officer with weapon,                      □      □ Refused to perform proper hygienic care

  □      □ Attempted Escape                                               □     □ Refused to take medication

  0      □    Attempted to kick Officers)                                 □     □ Shaved, pushed and lor grabbed Officer(s)
 M3 03^sQisplayed abnormal behavior                                       □     □ Struck Officerfs)
 (p           Fought with other offender                                  CD     D Swore at Officer
  □      CD Kicked Officcr(s)
  □      □ Physically threatened Officers)




,p3NStruck me with fistjjr,open hand^*.

          If so, how many times?

 □ Kicked me
          If so, how many times?

 □ Used Riot Baton on me
          If so, how many times?.               What part ofypur body-was struck?
       Used Chemical Agents on me
                                             TypmZprvf
                                                                                                                                     CoryollCtyOOl 153
Use of Force Report
Continuation Page




 6
                      CoryellCiyOOl 15-1
ATTACHMENT 5
                                          JAIL POLICY

                          CORYELL COUNTY SHERIFF OFFICE

                                      CELL EXTRATION

                                           SECTION 1




I.     Purpose: It is the purpose of this Jail to provide specific guidelines for the deployment of
a response team to meet cell extraction contingencies which may arise within the facilities.

A.     To safely extract offenders from cells who refuse to be moved or to follow proper
security procedures.

B.     To establish a technique which minimizes injury to offender(s) and Jail staff, and is
consistent with the need to accomplish the cell extraction.

II.    Policy:

A.     This Office will maintain a well-trained cell extraction team in order to remove offenders
from their cells when their behavior poses a threat to the smooth operation of the jail or
themselves.

B.     The Sheriff is responsible for the assignment, training, and readiness of the Jail's Cell
extraction team.

C.      Cell extractions will be executed by trained teams ONLY. Any other staff, alone or in
groups, will NOT attempt cell extractions, except in emergency situations, and then only to
prevent imminent serious injury or death.

III.   Definitions:

A.     Multiple extraction, 2 or more inmates to be extracted from a cell.




                                                                                                CoryellCty000823
ATTACHMENT 6
CoryellCty000734
CoryellCty000735
EXHIBIT B
EXHIBIT C
ATTACHMENT A
EXHIBIT D
EXHIBIT E
